Citation Nr: 1445940	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  06-14 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for a depressive disorder.

2.  Whether the August 12, 2013, reduction from 40 to 20 percent for fibromyalgia was proper.

3.  Entitlement to nonservice-connected pension benefits.

4.  Entitlement to a total disability rating based upon individual unemployability.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
INTRODUCTION

The Veteran served on active duty from December 1989 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005, a December 2006, a December 2011, and an August 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that respectively denied entitlement to nonservice-connected pension, denied service connection for PTSD, granted service connection for a depressive disorder, assigning a 30 percent disability rating, and reduced the rating for fibromyalgia from 40 to 20 percent.  In January 2014, the RO denied the Veteran's claim for a TDIU.  The Board notes that a claim for a TDIU is considered to be part and parcel with a claim for increased rating when the claim is expressly raised by the Veteran during the appeal period.  In August 2012, the Veteran filed a claim for a TDIU, during the appeal period.  Thus, the claim for a TDIU is within the jurisdiction of the Board as stated on the title page.

In January 2009, the Board remanded the issues of entitlement to nonservice-connected pension and PTSD for further development.  The Board notes that in December 2011, the RO granted service connection for a depressive disorder and stated that such satisfied the issue on appeal.  However, the claim for service connection for PTSD was not addressed, nor has it been addressed in a subsequent supplemental statement of the case.  As that claim was remanded previously by the Board and has not been granted or withdrawn, it remains within the Board's jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

On her May 2006, November 2007, September 2012, and December 2013 VA Form 9, Formal Appeals, that respectively appealed the issues of entitlement to nonservice-connected pension, service connection for PTSD, the rating assigned for depressive disorder, a TDIU, and the reduction of the rating assigned for fibromyalgia, the Veteran requested a hearing before the Board.  While she was scheduled for a hearing in December 2008 with regard to the issues of entitlement to nonservice-connected pension and PTSD, it appears that the notification of the hearing was sent to an old address, as it was returned to the VA in November 2008 as undeliverable.  The Veteran then informed the VA in June 2009 of her new address.  It does not appear that that hearing was rescheduled.  Then, on her September 2012 and December 2013 Form 9s, the Veteran also requested a hearing before the Board.  It does not appear as though the hearings were scheduled, or that the Veteran withdrew the hearing requests.  Thus, the Veteran should be scheduled for a hearing regarding her five claims on appeal.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing related to her claims for nonservice-connected pension, service connection for PTSD, an increased rating for a depressive disorder, a TDIU, and the propriety of the reduction in rating for fibromyalgia, clarifying whether she would like a videoconference hearing or a travel board hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


